Citation Nr: 1117701	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a neck injury.

2.  Entitlement to service connection for the residuals of a spinal and back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1973 to February 1974, with additional service in the Army National Guard of Alabama.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

The Veteran was afforded a personal hearing before the decision review officer in May 2009.  A written transcript of that hearing was prepared and a copy of that transcript has been incorporated into the evidence of record. 

As a final introductory matter, the Board notes that the Veteran has asserted that he is unable to work due to his neck and back disorders.  In an October 2007 statement, the Veteran reported that he was unable to maintain a job because of the injuries he received in-service.  However, no further development was made in the claims file.  In light of the action taken below to remand the Veteran's claim for service connection for neck and back conditions, the Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for the residuals of a neck and a back injury.  

The Veteran contends that his neck and back conditions incurred in-service.  Specifically, the Veteran contends that these injuries incurred on active duty, when he fell off a dump truck.  Additionally, the Veteran contends that these injuries also incurred in-service when he fell into a gun tube on a tank.  

The Veteran's service treatment records show that he was treated for neck and back injuries.  The November 1974 medical record noted that the Veteran reported that he hit the right side of his back while on duty, when he was thrown from a tank against equipment.  Additionally, an August 10, 1979 service treatment record noted that the Veteran reported that he fell from a dump truck.  This treatment coincided with the Veteran's active duty training from July 28, 1979 to August 11, 1979.  Furthermore, a February 1987 record noted that the Veteran pulled a muscle in the back of his neck.  Moreover, a June 1987 treatment record recorded that the Veteran reported neck and shoulder pain, and was tender to palpation of his lower back.  

Additionally, the Veteran's medical records show that he has been diagnosed with cervical spondylosis, osteoarthritis, and degenerative disk disease of the cervical and thoracic spine.  

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for neck and back disabilities, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's disabilities.  Although the Veteran has been seeking treatment from the VA and private doctors for his neck and back disabilities, it remains unclear to the Board whether the Veteran's spine disabilities are related to his in-service fall from a dump truck and/or tank, or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's neck and back conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, while the claims file contains the Veteran's Army National Guard retirement credits record, it appears that the Veteran's dates of active duty, active duty for training (ACUDTRU), and inactive duty for training (INACDUTRA) from June 28, 1986 to April 18, 2005 are missing.  To date, there is no indication from the claims file that attempts have been made to obtain the Veteran's personnel records from this period of service.  As such, further efforts to obtain a complete copy of the Veteran's service personnel records should be undertaken before the Board renders a decision in this case.  Specifically, the RO/AMC should confirm all of the Veteran's National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA from June 28, 1986 to April 18, 2005.  

Lastly, a review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits.  In July 1998, the Veteran indicated that he was receiving SSA benefits, but did not state what the benefits were for.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) Contact the National Personnel Records Center, and/or any other indicated agency, and request copies of the Veteran's complete service personnel records, in particular, the records indicating the dates of the Veteran's periods of active duty training from June 28, 1986 to April 18, 2005.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3) Then, schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his neck and back disabilities.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be completed.  All necessary tests, including x-rays, should be conducted.

Based on the foregoing development, the Veteran's periods of active duty and active duty for training should be provided to the examiner.

The examiner should diagnose any neck and/or back disabilities found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current neck or back condition had its onset in or was aggravated by service or is otherwise related to any aspect of service.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record indicating that the Veteran received treatment for his neck and back during his active duty training, to include the November 1974, August 1979, February 1987, and June 1987 treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


